        Case 1:19-cr-00318-JMF Document 112 Filed 07/16/20 Page 1 of 2




July 15, 2020

BY ECF TO:

Hon. Jesse M. Furman
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

      RE:       USA v. Joshua Ikejimba
                Case No.: 19-cr-00318-3 (JMF)

Dear Judge Furman:

      As per Your Honor’s Order, I submit this joint letter to request that Your Honor
keep the current scheduled date of July 29, 2020 for Mr. Ikejimba’s plea and sentencing
and conduct it by phone and/or video conference.

       I have spoken with Mr. Ikejimba and he consents to having the sentencing done
by phone and/or video, however his preference would be for video. Mr. Ikejimba is
currently detained at the Metropolitan Correctional Center.

      I am available the week of July 29th anytime in the morning, or afternoon.
Counsel for the Government is available anytime on July 27th, 28th, 30th and 31st.
Counsel is available on July 29th anytime after noon, except for between 2:00pm and
3:30pm.

       I submit that further delay would cause “serious harm to the interests of justice”
under the CARES Act. Mr. Ikejimba and his family have lived with the weight of a federal
indictment, an unknown sentence, and the potential for removal proceedings since May
18, 2019. This, coupled with the current pandemic, and economic hardships facing him
and his family, have aggravated an already dire situation. I respectfully request that Your
Honor allow Mr. Ikejimba’s plea and sentencing to go forward so that he and his family
can begin to move on from this matter.
        Case 1:19-cr-00318-JMF Document 112 Filed 07/16/20 Page 2 of 2


Hon. Jesse M. Furman
Page 2 of 2


       I have conferred with counsel for the Government, who does not oppose Mr.
Ikejimba’s application on the ground that the interest of victims of this offense in the
prompt entry of a restitution order at sentencing is sufficient to proceed under the
CARES Act.
      Thank you for your time and consideration.
                                                            Sincerely,

                                                  Spodek Law Group P.C.

                                                      /S/ Todd A. Spodek

cc:   All Counsel (By ECF)
      Mr. Joshua Ikejimba (By Mail)




       The Court is unpersuaded by counsel's arguments for why delay would cause serious harm to the interests
       of justice. That is, the reasons proffered by counsel are generic in nature and would apply to any case ---
       or at least any case involving a defendant facing removal. To accept them as a basis to proceed under the
       CARES Act would, in the Court's view, be inconsistent with Congress's intent to allow remote pleas and
       sentencings only in limited circumstances. In light of that conclusion, counsel shall confer and, no later
       than Monday, July 20, 2020, submit a joint letter proposing how the Court should proceed.

       The Clerk of Court is directed to terminate ECF No. 111.

                                                    SO ORDERED.



                                                                    July 16, 2020
